Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Acknowledgment is made of the amendment filed on 10/27/2021, after the Non Final Office Action dated 08/06/2021. Claims 1, 3 and 13-15 have been amended; and claims 2, 11, 12 have been cancelled. 
Claims 1, 3-10 and 13-20 are pending
Drawing Objections
2.	Objection to the drawings has been withdrawn due to the amendment filed on 10/27/ 2021. 
Claim Objections
3.	Objection to claim 12 has been withdrawn due to the amendment filed on 10/27/ 2021. 

Allowable Subject Matter
4.	Claims 1, 3-10 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claims 1, 12 is the inclusion of the limitation 
“…a second substrate comprising a second transparent substrate, a common electrode opposed to the pixel electrode, a light-shielding layer overlapping the wiring portion between the second transparent substrate and the common electrode, and a transparent layer disposed between the second transparent substrate and the light-shielding layer; 
a liquid crystal layer disposed between the first substrate and the second substrate and including a stripe-shaped polymer and liquid crystal molecules; and a plurality of light-emitting elements, wherein a refractive index of the transparent layer is less than a refractive index of the second transparent substrate the transparent layer is an insulating layer comprising an aperture opposed to the pixel electrode, the wiring portion comprises a scanning line, a signal line crossing the scanning line, and a switching element electrically connected to the scanning line and the signal line, the transparent layer overlaps the scanning line, the signal line, and the switching element in planar view, and an area of the transparent layer in a first pixel is less than an area of the transparent layer in a second pixel located between the light-emitting elements and the first pixel.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 3-10, 13 and 14 are also allowed due to their virtue of dependency.
The primary reason for the allowance of the independent claim 15 is the inclusion of the limitation 
“…a second transparent substrate comprising a main surface and a side surface; a liquid crystal layer disposed between the first transparent substrate and the second transparent substrate, and including a stripe-shaped polymer and liquid crystal molecules; a light-shielding layer disposed between the second transparent substrate and the liquid crystal layer; a transparent layer disposed between the second transparent substrate and the light- shielding layer, and being in contact with the main surface; and a light-emitting element opposed to the side surface, wherein the transparent layer is an insulating layer comprising an aperture, and an area of the transparent layer in a first pixel is less than an area of the transparent laver in a second pixel located between the light-emitting elements and the first pixel.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 15. Claims 16-20 are also allowed due to their virtue of dependency.
Katsuya JP 2007-094254, Kimura et al. US 2016/0103531, Kurokawa et al. US 2019/0079323 and Numata et al. US 2019/0041673 are silent as of the specific limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG V NGUYEN/